Exhibit 10.102
 
PROMISSORY NOTE
 
$500,000.00
Dublin, Ohio

 
 February 24, 2009
 
National Investment Managers Inc., a Florida corporation (the "Maker"), for
value received, hereby promises to pay to Renee J. Conner and William E.
Renninger (the "Holders"), or order, the principal sum of Five Hundred Thousand
($500,000) (the “Principal”) Dollars in such coin or currency of the United
States of America as at the time of payment shall be legal tender for the
payment of public and private debts, which shall be payable in nine equal
principal monthly installments of Fifty Five Thousand Five Hundred Fifty Five
Dollars and Fifty Six cents ($55,555.56) each, plus accrued interest, (“Monthly
Installments”) beginning on (i) July 1, 2009 and ending (ii) March 1, 2010;
provided, however, the Principal and interest payable at each of the
aforementioned payment dates may be adjusted pursuant to Section 2 of the
Settlement Agreement And Release entered by and between the Maker, The Pension
Alliance, Inc., Renee J. Conner and William E. Renninger dated May 15,
2008.  Maker further promises to pay interest on the unpaid principal balance
hereof at the rate of eight (8%) per annum.  Interest shall be calculated on the
basis of a 360 day year and actual days elapsed.  Maker shall administer the
payment and tax reporting of the Monthly Installments by dividing the amount of
each Monthly Installment Ninety Five percent (95%) to Renee J. Conner and Five
percent (5%) to William E. Renninger. In no event shall the interest charged
hereunder exceed the maximum permitted under the laws of the State of Ohio.
 
This Note is executed as replacement note, superseding and terminating, the
prior two (2) notes between the parties dated May 15, 2008.  Interest accrued on
the May 15, 2008 notes shall be paid to the Holders within fifteen (15) business
days after the effective date of this Promissory Note.
 
This Note can be prepaid in whole or in part at any time without the consent of
the Holders provided that Maker shall pay all accrued interest on the principal
so prepaid to date of such prepayment.
 
The entire unpaid principal balance of this Note and interest accrued with
respect thereto shall be immediately due and payable upon the occurrence of any
of the following (each, an "Event of Default"):
 
a. Application for, or consent to, the appointment of a receiver, trustee or
liquidator for Maker or of its property;
 
b. Admission in writing of the Maker's inability to pay its debts as they
mature;
 
c. General assignment by the Maker for the benefit of creditors;
 
d. Filing by the Maker of a voluntary petition in bankruptcy or a petition or an
answer seeking reorganization, or an arrangement with creditors;
 
e. Entering against the Maker of a court order approving a petition filed
against it under the federal bankruptcy laws, which order shall not have been
vacated or set aside or otherwise terminated within sixty (60) days; or

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.102
 
f.  Default in the payment of the principal or accrued interest on this Note,
when and as the same shall become due and payable, whether by acceleration or
otherwise, which such default has not been cured within thirty (30) days of the
Holders notifying the Maker in writing of such default; or
 
g. The employment of John M. Davis, President and Chief Operating Officer of
Maker is involuntarily terminated by the Maker, excluding natural acts.
 
All rights and remedies available to the Holders pursuant to the provisions of
applicable law and otherwise are cumulative, not exclusive and enforceable
alternatively, successively and/or concurrently after default by Maker pursuant
to the provisions of this Note.
 
This Note may not be changed, modified or terminated orally, but only by an
agreement in writing, signed by both Maker and Holders.
 
This Note is subordinate to all Senior Indebtedness.  Notwithstanding anything
to the contrary in this Note, the Holders agree that the indebtedness
represented by this Note and the payment of principal and interest, including
any interest accruing during the existence of an Event of Default, and other
amounts owed by Maker are hereby expressly made subordinate and subject in right
of payment to the prior payment in full of all Senior Indebtedness, and any
fees, costs, enforcement expenses (including legal fees and disbursements),
collateral protection expenses and other reimbursement or indemnity obligations
related to such Senior Indebtedness.  As used herein, “Senior Indebtedness”
means the principal of (and premium, if any) and interest on (i) all
indebtedness of Maker for money borrowed from any bank, merchant bank, savings
and loan, insurance company, finance company, credit union, investment bank,
broker-dealer, or other financial institution of any nature whatsoever, or any
affiliate thereof, whether outstanding on the date of execution of this Note or
thereafter created, assumed or incurred (including, without limitation, all
indebtedness evidenced by that certain (A) Revolving Line of Credit and Term
Loan Agreement, dated as of November 30, 2007, between Maker and RBS Citizens,
National Association, and (B) Securities Purchase and Loan Agreement, dated
November 30, 2007, by and among Maker, Woodside Capital Partners IV, LLC,
Woodside Capital Partners IV QP, LLC, Woodside Capital Partners V, LLC, as
assignee of Woodlands Commercial Bank (f/k/a Lehman Brothers Commercial Bank),
Woodside Capital Partners V QP, LLC, as assignee of Woodlands Commercial Bank
(f/k/a Lehman Brothers Commercial Bank) and Woodside Agency Services, LLC, as
collateral agent; and (ii) any deferrals, renewals, increases, extensions or
refinancing of any such Senior Indebtedness referred to in clause (i) above.  As
used herein, “indebtedness of Maker for money borrowed” means any obligation of,
or any obligation guaranteed by, Maker for the repayment of money borrowed,
whether or not evidenced by bonds, debentures, notes or other written
instruments, any capitalized lease obligation and any deferred obligation for
payment of the purchase price of any property or assets. The Holders agree to
furnish any holder of Senior Indebtedness upon request a subordination agreement
that contains reasonably customary subordination provisions, consistent with the
provisions of this Note, which subordination agreement may, without limitation
(x) set forth the priority rights of the Holders and the holder of the Senior
Indebtedness, and (y) prohibit payments to the Holders that would cause a
default under the Senior Indebtedness.  In the event of and during the
continuation of any default or event of default under any Senior Indebtedness
beyond any applicable grace period with respect thereto, no payment shall be
made by or on behalf of Maker, or demand made by or on behalf of the Holders, on
this Note until the date, if any, on which such default or event of default is
waived by the holders of such Senior Indebtedness or otherwise cured or has
ceased to exist or the Senior Indebtedness to which such default or event of
default relates is discharged by payment in full in cash.  Northing contained in
this Paragraph or elsewhere in this Note shall prevent Maker, at any time except
under the circumstances described in this Paragraph, form making regularly
scheduled payments at any time of principal of or interest on this Note.

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.102
 
This Note shall be governed by and construed in accordance with the laws of the
State of Ohio applicable to agreements made and to be performed in that state,
without regard to any of its principles of conflicts of laws or other laws that
would result in the application of the laws of another jurisdiction. This Note
shall be construed and interpreted without regard to any presumption against the
party causing this Note to be drafted.  Each of the parties hereby
unconditionally and irrevocably waives the right to a trial by jury in any
action, suit or proceeding arising out of or relating to this Note or the
transactions contemplated hereby.  Each of the parties unconditionally and
irrevocably consents to the exclusive jurisdiction of the courts of the State of
Ohio located in the County of Franklin and the Federal court in the Southern
District of Ohio with respect to any suit, action or proceeding arising out of
or relating to this Note or the transactions contemplated hereby, and each of
the parties hereby unconditionally and irrevocably waives any objection to venue
in any such court.
 
This Note shall be binding upon the successors, endorsees or assigns of the
Maker and inure to the benefit of the Holders, its successors, endorsees and
assigns.
 
In the event of any dispute between parties to this Note, the prevailing party
shall be entitled to immediate payment of all costs incurred by such party in
such dispute, including, but not limited to, court costs and reasonable
attorneys' fees.
 
If any term or provision of this Note shall be held invalid, illegal or
unenforceable, the validity of all other terms and provisions hereof shall in no
way be affected thereby.
 
NATIONAL INVESTMENT MANAGERS INC.
 
RENEE J. CONNER
         
By:
/s/ John M. Davis   
By:
/s/ Renne J. Conner  
Name: John M. Davis
     
Title: President & Chief Operating Officer
           
WILLIAM E. RENNINGER
               
By:
/s/ William E. Renninger 


 
 

--------------------------------------------------------------------------------

 
